UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 6)* DELTEK, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 24784L105 (CUSIP Number) Steven B. Klinsky New Mountain Investments II, L.L.C. 787 Seventh Avenue, 49th Floor New York, NY10019 (212) 720-0300 Copies to: Paul Reinstein Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York, NY10004-1980 (212) 859-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 1, 2010 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 24784L105 SCHEDULE 13D Page 2 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON New Mountain Investments II, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 40,844,374* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 40,844,374* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,844,374* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 60.3% 14 TYPE OF REPORTING PERSON OO *These securities are directly owned as follows: New Mountain Partners II, L.P. directly owns 37,318,811 shares of common stock of the issuer; New Mountain Affiliated Investors II, L.P. directly owns 648,306 shares of common stock of the issuer; and Allegheny New Mountain Partners, L.P. directly owns 2,877,257 shares of common stock of the issuer. CUSIP No. 24784L105 SCHEDULE 13D Page3 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON New Mountain Partners II, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 55.1% 14 TYPE OF REPORTING PERSON PN CUSIP No. 24784L105 SCHEDULE 13D Page4 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON New Mountain Affiliated Investors II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 24784L105 SCHEDULE 13D Page5 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Allegheny New Mountain Partners,L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.2% 14 TYPE OF REPORTING PERSON PN CUSIP No. 24784L105 SCHEDULE 13D Page6 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON New Mountain Capital, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 40,844,374* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 40,844,374* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,844,374* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 60.3% 14 TYPE OF REPORTING PERSON OO *These securities are directly owned as follows: New Mountain Partners II, L.P. directly owns 37,318,811 shares of common stock of the issuer; New Mountain Affiliated Investors II, L.P. directly owns 648,306 shares of common stock of the issuer; and Allegheny New Mountain Partners, L.P. directly owns 2,877,257 shares of common stock of the issuer. CUSIP No. 24784L105 SCHEDULE 13D Page7 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Steven B. Klinsky 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 40,844,374* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 40,844,374* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,844,374* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 60.3% 14 TYPE OF REPORTING PERSON IN *These securities are directly owned as follows: New Mountain Partners II, L.P. directly owns 37,318,811 shares of common stock of the issuer; New Mountain Affiliated Investors II, L.P. directly owns 648,306 shares of common stock of the issuer; and Allegheny New Mountain Partners, L.P. directly owns 2,877,257 shares of common stock of the issuer. CUSIP No. 24784L105 SCHEDULE 13D Page8 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Kenneth E. deLaski 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 4,829,821** 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 4,829,821** 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,829,821** 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON IN *See Item 3. **Includes 172,665 shares held in The Daphne Jean deLaski Irrevocable Trust, 172,665 shares held in The Dana Nancy deLaski Irrevocable Trust, and 610,343 shares held in The Tena Renken deLaski Marital Trust. The Reporting Person is the sole trustee of each of the trusts. CUSIP No. 24784L105 SCHEDULE 13D Page9 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON DonalddeLaski 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 1,094,411** 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 1,094,411** 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,094,411** 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.6% 14 TYPE OF REPORTING PERSON IN *See Item 3. **These securities are held in the Donald deLaski 2008 Grantor Retained Annuity Trust of which the Reporting Person is the sole trustee. CUSIP No. 24784L105 SCHEDULE 13D Page10 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON DonalddeLaski 2008 Grantor Retained Annuity Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.6% 14 TYPE OF REPORTING PERSON OO *See Item 3. CUSIP No. 24784L105 SCHEDULE 13D Page11 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON David deLaski 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.2% 14 TYPE OF REPORTING PERSON IN *See Item 3. CUSIP No. 24784L105 SCHEDULE 13D Page12 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Kathleen deLaski 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 97,677** 8 SHARED VOTING POWER 81,760*** 9 SOLE DISPOSITIVE POWER 97,677** 10 SHARED DISPOSITIVE POWER 81,760*** 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 179,437** 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3% 14 TYPE OF REPORTING PERSON IN *See Item 3. **Includes 57,667 shares of the Issuer’s common stock which may be acquired upon the exercise of director stock options that are presently exercisable or become exercisable within the next 60 days. *** These securities are held by the Reporting Person and Edward Grubb (the spouse of the Reporting Person) as joint tenants. CUSIP No. 24784L105 SCHEDULE 13D Page13 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Edward Grubb 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 81,760** 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 81,760** 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 81,760* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.1% 14 TYPE OF REPORTING PERSON IN *See Item 3. **These securities are held by the Reporting Person and Kathleen deLaski (the spouse of the Reporting Person) as joint tenants. CUSIP No. 24784L105 SCHEDULE 13D Page14 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Tena Renken deLaski Marital Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.9% 14 TYPE OF REPORTING PERSON OO *See Item 3. CUSIP No. 24784L105 SCHEDULE 13D Page15 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Onae Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.8% 14 TYPE OF REPORTING PERSON OO *See Item 3. CUSIP No. 24784L105 SCHEDULE 13D Page16 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Alvaro Pascotto 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 509,876** 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 509,876** 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 509,876** 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.8% 14 TYPE OF REPORTING PERSON IN *See Item 3. **These securities are held in The Onae Trust, of which the Reporting Person is the trustee. CUSIP No. 24784L105 SCHEDULE 13D Page17 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Daphne Jean deLaski Irrevocable Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3% 14 TYPE OF REPORTING PERSON OO *See Item 3. CUSIP No. 24784L105 SCHEDULE 13D Page18 of21Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Dana Nancy deLaski Irrevocable Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [x] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO* 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTINGPERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3% 14 TYPE OF REPORTING PERSON IN *See Item 3. This Amendment No. 6 amends and supplements the statement on Schedule 13D, filed on March 31, 2009, as amended (the “Schedule 13D”), by New Mountain Partners II, L.P., New Mountain Affiliated Investors II, L.P., Allegheny New Mountain Partners, L.P. (collectively, the “New Mountain Funds”), New Mountain Investments II, L.L.C., New Mountain Capital, L.L.C., Steven B. Klinsky, Kenneth E. deLaski, Donald deLaski, the Donald deLaski 2008 Grantor Retained Annuity Trust, David deLaski, Kathleen deLaski, Edward Grubb, the Dana Nancy deLaski Irrevocable Trust, the Daphne Jean deLaski Irrevocable Trust, the Tena Renken deLaski Marital Trust, the Onae Trust, Alvaro Pascotto, with respect to the common stock, par value $0.001 per share (“Common Stock”), of Deltek, Inc., a Delaware corporation (the “Issuer”).Capitalized terms used herein but not defined shall have the meanings ascribed thereto in the Schedule 13D.Except as herein amended or supplemented, all other information in the Schedule 13D is as set forth therein. ITEM 2. IDENTITY AND BACKGROUND Subsections 11 and 12 under the heading "Item 2. Identity and Background" are hereby deleted and replaced in their entirety by the following: Kathleen deLaski, a United States citizen, C/O Deltek, Inc., 13880 Dulles Corner Lane, Herndon, VA 20171.Ms. deLaski is a Senior Program Officer at the Walton Family Foundation, P.O. Box 2030, Bentonville, AR 72712. Edward Grubb, a United States citizen, C/O Deltek, Inc., 13880 Dulles Corner Lane, Herndon, VA 20171.Mr. Grubb is a director of the Issuer and is engaged in private investing. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER Items 5(a), 5(b) and 5(c) of the Schedule 13D are hereby amended and restated in their entirety as follows: (a) – (b)The aggregate number of shares of Common Stock to which this Statement relates is 47,600,273 shares of Common Stock, constituting approximately 70.3% of the outstanding shares of Common Stock of the Issuer. With respect to each Reporting Person, the aggregate number of securities of the Issuer beneficially owned, the percentage of the class of securities of the Issuer beneficially owned, the number of securities for which such Reporting Person has the sole power to vote or to direct the vote, the number of securities for which such Reporting Person has the shared power to vote or to direct the vote, the number of securities for which such Reporting Person has the sole power to dispose or to direct the disposition, and the number of securities for which such Reporting Person has the shared power to dispose or to direct the disposition, see the responses to Items 7 through Item 11 and Item 13 on the attached cover pages. All percentages of the outstanding shares of Common Stock set forth herein are based upon 67,723,563 shares of Common Stock outstanding as of October 4, 2010 and treating any shares of Common Stock which may be acquired by any Reporting Person within 60 days as being outstanding for purposes of computing the percentage of outstanding shares of Common Stock by such Reporting Person (but not by any other Reporting Person). (c)None of the Reporting Persons disposed of, or became the beneficial owner of, any shares of Common Stock during the past60 days. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER Item 6 of the Schedule 13D is hereby amended to add the following: On October 1, 2010, the Issuer, the New Mountain Funds and Kenneth E. deLaski executed a waiver to the shareholder agreement to which the deLaski Shareholders are a party (the “Waiver”), releasing the deLaski shareholders, subject to certain limitations, from the restrictions on the sale or transfer of shares of Common Stock that were prohibited by the shareholder agreement. A more complete summary of the Waiver is set forth in the Issuer’s Current Report on Form 8-K filed on October 7, 2010. Such summary is qualified in its entirety by the terms of the Waiver, which is set forth as Exhibit 99.1 to the 8-K. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:October 7, 2010 NEW MOUNTAIN INVESTMENTS II, L.L.C. By: /s/Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member NEW MOUNTAIN PARTNERS II, L.P. By: /s/Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of New Mountain Partners II, L.P. NEW MOUNTAIN AFFILIATED INVESTORS II, L.P. By: /s/Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of New Mountain Affiliated Investors II, L.P. ALLEGHENY NEW MOUNTAIN PARTNERS, L.P. By: /s/Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of Allegheny New Mountain Partners, L.P. NEW MOUNTAIN CAPITAL, L.L.C. By: /s/Steven B. Klinsky Name: Steven B. Klinsky Title: Chief Executive Officer /s/ Steven B. Klinsky STEVEN B. KLINSKY KENNETH E. DELASKI By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) DONALDDELASKI By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) DONALD DELASKI 2 By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) DAVID DELASKI By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) KATHLEEN DELASKI By: /s/Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact(2) EDWARD GRUBB By: /s/Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact(2) THE TENA RENKEN DELASKI MARITAL TRUST By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) THE ONAE TRUST By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) ALVARO PASCOTTO By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) THE DAPHNE JEAN DELASKI IRREVOCABLE TRUST By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) THE DANA NANCY DELASKI IRREVOCABLE TRUST By: /s/Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact(1) A Power of Attorney authorizing Robert E. Gregg to act on behalf of the Reporting Person has previously been filed with the Commission. A Power of Attorney authorizing Salman Ahmad to act on behalf of the Reporting Person has previously been filed with the Commission.
